Case 2:17-cv-03679-SVW-AGR Document 170 Filed 11/08/18 Page 1 of 2 Page ID #:3484



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIAF
  9                             WESTERN DIVISION
10    IN RE SNAP INC. SECURITIES                  Case No. 2:17-cv-3679-SVW-AGR
      LITIGATION
11                                                CLASS ACTION
12                                                ORDER GRANTING LEAD
                                                  PLAINTIFF’S UNOPPOSED
13                                                APPLICATION FOR LEAVE TO
                                                  FILE DOCUMENTS UNDER SEAL
14
                                                  Local Rule 79-5.2.2
15
                                                  Before: The Honorable Stephen V. Wilson
16    This Document Relates To: All Actions
17
18            Upon consideration of Lead Plaintiff’s Application for Leave to File Documents
19    Under Seal and the supporting Declaration of Sharan Nirmul, and good cause being
20    shown, IT IS HEREBY ORDERED that Lead Plaintiff’s Application is GRANTED.
21    The following documents or portions of documents shall be maintained under seal:
22      ///
23
        ///
24
25      ///
26
        ///
27
28      ///
       ORDER GRANTING LEAD PLAINTIFF’S APPLICATION FOR LEAVE TO FILE
       DOCUMENTS UNDER SEAL
Case 2:17-cv-03679-SVW-AGR Document 170 Filed 11/08/18 Page 2 of 2 Page ID #:3485



  1                  DOCUMENT                      PORTION TO BE FILED UNDER SEAL
  2    Exhibit A: Deposition transcript of Shawn
  3    B. Dandridge, dated September 20, 2018    As redacted.
  4    Exhibit B: Deposition transcript of Donald
  5    R. Allen, dated September 19, 2018         As redacted.
  6    Exhibit C: Donald R. Allen’s Transactions
  7    in Snap Common Stock (DA-SNAP-0035- Entire document.
       44)
  8
  9    Exhibit D: Shawn B. Dandridge’s
       Transactions in Snap Common Stock (SD- Entire document.
 10    SNAP-0120-126)
 11
      IT IS SO ORDERED.
 12
      Dated: November 8, 2018
 13                                               Honorable Stephen V. Wilson
 14                                               United States District Judge

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      [PROPOSED] ORDER GRANTING LEAD PLAINTIFF’S APPLICATION FOR LEAVE
      TO FILE DOCUMENTS UNDER SEAL            1
